ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-283, concluding on the record certified to the Disciplinary Review Board pursuant to Rule l:20-4(f)(default by respondent) that RICHARD PATRICK EARLEY of CHELMS-FORD, MASSACHUSETTS, who was admitted to the bar of this State in 1998, should be censured for violating RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter and to comply with reasonable requests for information), and RPC *1908.1(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that RICHARD PATRICK EARLEY is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.